ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 17-026, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20—14(a)(4), BRYNEE KYONNE BAYLOR, formerly of WASHINGTON, D.C., who was admitted to the bar of this State in 2000, be disbarred based on her disbarment in the state of Maryland and the District of Columbia, for unethical conduct that in New Jersey constitutes violations of RPC 1.15(a), the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979)(knowing misappropriation of client funds), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And BRYNEE KYONNE BAYLOR having failed to appear on the order directing her to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that BRYNEE KYONNE BAYLOR be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that BRYNEE KYONNE BAYLOR be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by BRYNEE KYONNE BAYLOR pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, *20for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that BRYNEE KYONNE BAYLOR comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.